


Exhibit 10.4
 


RESTATED AND AMENDED EMPLOYMENT AGREEMENT


This Agreement is entered into by and between August Technology Corporation
(“August Technology”), a Minnesota corporation, with its principal place of
business at 4900 West 78th Street, Bloomington, Minnesota 55435, and D. Mayson
Brooks of [Address] (“Employee”). This Agreement has been restated and amended
effective as of July 29, 2014. For all purposes of the Agreement, reflecting the
merger of August Technology with and into Rudolph Technologies, Inc. effective
as of February 15, 2006, references in the Agreement to August Technology or the
Company shall mean Rudolph Technologies, Inc.


WHEREAS, Employee desires employment with Company or has been employed with
Company and wishes to continue employment under the terms and conditions set
forth in this Agreement;


WHEREAS, Employee acknowledges and agrees that he has and will continue to have
access to confidential, proprietary and trade secret information in the course
of his employment and continued employment with Company, the unauthorized use or
disclosure of which would cause irreparable harm to Company;


WHEREAS, Company and Employee wish to set forth the terms of their agreement in
writing;


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and for other good and valuable consideration the receipt and
sufficiency of which is specifically acknowledged by the parties, Company and
Employee agree as follows:


1.Employment. Company agrees to employ or continue to employ Employee, effective
March 1, 2002, and Employee accepts employment or continued employment, upon the
terms and conditions set forth in this Agreement.


2.Term of Employment. Company shall continue to employ Employee for an
indefinite duration until his employment is terminated in accordance with
Paragraph 8 of this Agreement.


3.Duties and Responsibilities. Employee shall devote his time, attention and
best efforts to the duties and responsibilities of his position, and to the
business and affairs of Company. Employee’s title shall be as set forth in
Exhibit A as “Employee’s Title”, reporting to the person or office as set forth
in Exhibit A as “Manager”. Employee shall perform all duties and
responsibilities of the position he holds with Company as those duties and
responsibilities may change from time to time. Employee shall comply with
Company’s standards, policies and procedures in effect and as they may change
from time to time; provided that to the extent such policies and procedures are
inconsistent with this Agreement, the provisions of this Agreement shall
control.


4.Compensation. Company shall pay Employee a gross annual salary as set forth in
Exhibit A as “Base Salary”, less appropriate payroll deductions. Employee may
also receive incentive compensation in accordance with the Annual Incentive
Plan, as issued and as may change from time to time by the Company, or any other
similar plan authorized by the Board of Directors. Employee’s compensation may
be periodically increased or adjusted as authorized by the Board of Directors in
the case of the Chief Executive Officer, or, in the case of all others, as
recommended by the Chief Executive Officer and approved by the Board of
Directors.


5.Business Expenses. Company will, in accordance with its policies and practices
as such may change from time to time, reimburse Employee for all ordinary and
necessary business expenses after receipt of appropriate documentation of such
expenses.


6.Benefits. Employee shall be entitled to insurance and other benefits provided
to key management employees in accordance with applicable plan documents and
commensurate with vice president and higher positions within the Company.
Benefits provided to employees are subject to change in the discretion of
Company.


7.Stock Options. At the discretion of Company, Employee may be granted stock
options from time to time, which options shall be subject to the terms and
conditions of the Rudolph Technologies 2009 Stock Plan, as amended from time to
time, or any successor plan, and the related stock option agreements. Further,
Employee shall be eligible to participate in the Rudolph Technologies 2009
Employee Stock Purchase Plan, as amended from time to time, or any successor
plan, subject to the terms and conditions contained therein.



1

--------------------------------------------------------------------------------




8.Termination. Employee’s employment under this Agreement may be terminated:


(a)
At any time upon mutual written agreement of the parties;



(b)
By either Employee or Company at any time, with or without cause, upon thirty
(30) days’ written notice to the other;



(c)
By Company immediately upon notice to Employee for cause which shall be defined
as:



(1)
Employee’s material failure or neglect, or refusal to perform, the duties and
responsibilities of his position and/or the reasonable direction of the Board of
Directors or his superiors;



(2)
Commission by Employee of any willful, intentional or negligent act that has the
effect of injuring the reputation, business or performance of Company;



(3)
Employee’s conviction of a crime, or commission of any act involving moral
turpitude;



(4)
Any material default or nonperformance of the terms of this Agreement, or any
violation of Paragraphs 10, 11, 12, 14 and/or 15 of this Employment Agreement;
or



(d)
Immediately upon Employee’s death.



Upon Employee’s resignation or termination under this Paragraph 8 for any
reason, Company shall pay Employee his Base Salary through the Employee’s last
date of employment, and any accrued and unused vacation or other paid time off
through the Employee’s last date of employment. Employee’s entitlement to any
vested pension, profit sharing or other benefits shall be governed by applicable
plan documents. In the event Employee’s employment is terminated either by
Employee or Company under Paragraph 8(b), Company may elect, in its sole
discretion, to pay Employee his salary for the thirty (30) day notice period in
lieu of Employee’s continued performance of duties during the notice period. In
the event Employee is terminated by Company in accordance with Paragraph 8(b)
above, without cause, Company shall, in addition to the above, pay Employee a
severance at his then current Base Salary rate for the time period set forth in
Exhibit A as “Severance Period”, to be paid according to the normal payroll
schedule, directly following the thirty (30) day notice period, and Company
shall, if the Employee elects to continue group health or other group benefits
as allowed by COBRA, make the COBRA payments for the Severance Period. Employee
shall not be entitled to any further or other payments or benefits of any kind
upon the Employee’s termination or resignation under this Paragraph 8. In the
event, Employee is entitled to Change in Control benefits as set forth in
Paragraph 9, Employee shall not be entitled to any severance or notice rights
under this Paragraph 8.


9.Change in Control. If, within eighteen (18) months following a Change in
Control (as defined below), Employee’s employment is Terminated (as defined in
Section (f) below), then:


(a)
Employee shall be paid his last Base Salary on a regular payroll cycle as of the
effective date for the time period as set forth in Exhibit A as “Change In
Control Severance Period” from the effective date of such termination;



(b)
For the same Change In Control Severance Period from the effective date of such
termination as set forth in Paragraph 9(b), the Company shall, if Employee
elects to continue group health or other group benefits as allowed under COBRA,
make the COBRA payments for the Change In Control Severance Period;



(c)
All unvested options, restricted stock units or other equity awards granted in
accordance with the Stock Plan (as hereinafter defined) as of the date of this
Amendment as well as those granted after the date of this Amendment (“Awards”)
shall fully vest and options will immediately be fully exercisable and other
Awards will be paid within sixty (60) days of such termination, provided that
such Awards have not already vested under the Rudolph Technologies 1999 Stock
Plan or the Rudolph Technologies 2009 Stock Plan, as applicable (each as amended
to date and including all successor and additional equity compensation plans of
the Company, collectively the “Stock Plan”); and



(d)
Limitation on Change of Control Payments. Employee shall not be entitled to
receive any Change of Control Action, as defined below, which would constitute
an “excess parachute payment” for purposes of Code Section 280G, or any
successor provision, and the regulations thereunder. In the event any Change of
Control Action payable to Employee would constitute an “excess parachute
payment,” then the acceleration


2

--------------------------------------------------------------------------------




of the exercisability of such stock options, the accelerated vesting of other
Awards and the payments to such Participant pursuant to this Paragraph 9 shall
be reduced to the largest extent or amount as will result in no portion of such
payments being subject to the excise tax imposed by Section 4999 of the Code.
For purposes of this Paragraph 9, a “Change of Control Action” shall mean any
payment, benefit or transfer of property in the nature of compensation paid to
or for the benefit of Employee under any arrangement which is considered
contingent on a Change of Control for purposes of Code Section 280G, including,
without limitation, any and all salary, bonus, incentive, restricted stock,
stock option, compensation or benefit plans, programs or other arrangements, and
shall include benefits payable under this Agreement.


(e)
“Change of Control”. For purposes of this Agreement, “Change of Control” shall
mean any of the following events occurring after the date of this Agreement:



(1)
A merger or consolidation to which the Company is a party, an acquisition by the
Company involving the issuance of the Company’s securities as consideration for
the acquired business, or any combination of fully closed and completed mergers,
consolidations or acquisitions during any consecutive twenty-four (24) month
period, if the individuals and entities who were shareholders of the Company
immediately prior to the effective date of such merger, consolidation, or
acquisition (or prior to the effective date of the first of a combination of
such transactions) have, immediately following the effective date of such
merger, consolidation or acquisition (or following the effective date of the
last of a combination of such transactions), beneficial ownership (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934) of less than fifty percent
(50%) of the total combined voting power of all classes of securities issued by
the surviving corporation for the election of directors of the surviving
corporation;



(2)
The acquisition of direct or indirect beneficial ownership (as defined in Rule
13d-3 under the Securities Exchange Act of 1934) of securities of the Company by
any person or entity or by a group of associated persons or entities acting in
concert in one or a series of transactions, which causes the aggregate
beneficial ownership of such person, entity or group to equal or exceed twenty
percent (20%) or more of the total combined voting power of all classes of the
Company’s then issued and outstanding securities;



(3)
The sale of the properties and assets of the Company substantially as an
entirety, to any person or entity which is not a wholly-owned subsidiary of the
Company;



(4)
The stockholders of the Company approve any plan or proposal for the liquidation
of the Company; or



(5)
A change in the composition of the Board of the Company at any time during any
consecutive twenty-four (24) month period such that the “Continuity Directors”
no longer constitute at least a seventy percent (70%) majority of the Board. For
purposes of this event, “Continuity Directors” means (i) those members of the
Board who were directors at the beginning of such consecutive twenty-four (24)
month period or at the date of this Agreement if this Agreement was entered into
less than twenty-four months prior to the change in composition of the Board;
and (ii) any new director whose election to the Board of Directors or
nominations for election to the Board of Directors was approved by a vote of at
least two-thirds (2/3) of the directors identified in the immediately preceding
clause (i).



(6)
The Company enters into a letter of intent, an agreement in principle or a
definitive agreement relating to an event described in Paragraph 9(e)(l ),
9(e)(2), 9(e)(3), 9(e)(4), or 9(e)(5) that ultimately results in such a Change
of Control, or a tender or exchange offer or proxy contest is commenced that
ultimately results in an event described in Paragraph 9(e)(2) or 9(e)(5).



Provided, however, that any transaction or other event described in clauses (1)
through(6) above shall not be deemed to constitute a Change of Control under
this Agreement unless such transaction or event constitutes a “change in
control” under Section 409A of the Internal Revenue Code (“Code”) and the
regulations and interpretative guidance thereunder.


(f)
Termination. For purposes of this Paragraph 9, “Termination” shall mean any of
the following events occurring within eighteen (18) months after a Change of
Control:




3

--------------------------------------------------------------------------------




(1)
The termination of Employee’s employment by the Company for any reason, with or
without cause, except for termination resulting from conduct by Employee
constituting (a) a felony involving moral turpitude under either federal law or
the law of the State of Minnesota, or (b) Employee’s willful failure to fulfill
his employment duties with the Company; provided, however, that for purposes of
this clause (b), an act or failure to act by Employee shall not be “willful”
unless it is done, or omitted to be done, in bad faith and without any
reasonable belief that Employee’s action or omission were in the best interests
of the Company; or



(2)
The termination of employment with the Company by Employee for Good Reason. Such
termination shall be accomplished by, and effective upon, Employee giving
written notice to Company of his decision to terminate. “Good Reason” shall mean
a good faith determination by Employee, in Employee’s sole and absolute
judgment, that any one or more of the following events has occurred, at any time
during the term of this Agreement or after a Change of Control; provided,
however, that such event shall not constitute “Good Reason” if Employee has
expressly consented to such event in writing or if Employee fails to provide
written notice of his decision to terminate within sixty (60) days of the
occurrence of such event:



(a)
A material change in Employee’s reporting responsibilities, titles or offices,
or any removal of Employee from or any failure to re-elect Employee to any of
such positions, which has the effect of materially diminishing Employee’s
responsibility or authority;



(b)
A reduction by the Company in Employee’s base salary (as increased from time to
time);



(c)
A requirement imposed by the Company on Employee that results in Employee being
based at a location that is outside of a twenty-five (25) mile radius of
Employee’s prior job location;



(d)
Without the adoption of a replacement plan, program or arrangement that provides
benefits to Employee that are equal to or greater than those benefits that are
discontinued or adversely affected:



i.
A failure by the Company to continue in effect, within its maximum stated term,
any pension, bonus, incentive, stock ownership, stock purchase, stock option,
life insurance, health, accident, disability, or any other employee compensation
or benefit plan, program or arrangement, in which Employee is or has been
participating;



ii.
The taking of any action by the Company that would adversely affect Employee’s
participation or materially reduce Employee’s benefits under any of such plans,
programs or arrangements; or



(e)
Any action by the Company that would materially adversely affect the physical
conditions in or under which Employee performs his employment duties; or



(f)
Any material breach by the Company of this Employment Agreement between Employee
and the Company.



Termination for “Good Reason” shall not include Employee’s death or a
termination for any reason other than the events specified in clauses (a)
through (f) above.


10.Confidential Information. During the term of this Agreement and at all times
thereafter, Employee shall not directly or indirectly use or disclose any trade
secret, proprietary or confidential information of Company or any subsidiary for
the benefit of any person or entity other than Company or any subsidiary without
prior written approval of Company’s Board of Directors. For purposes of this
Agreement, in addition to all materials and information protected by applicable
statute or law, the parties acknowledge that confidential information shall
include any information, whether in print, on computer disc or tape or
otherwise, which is not public information and which relates to Company or any
subsidiary, or Company’s or any subsidiary’s existing or reasonably foreseeable
business, including but not limited to information relating to research,
development, technology, manufacturing processes, purchasing and sales,
information relating to sales and other financial strategies, plans and/or
goals, information relating to proprietary rights and data, ideas, know-how,
and/or trade secrets, information regarding the identity and/or needs of clients
or customers, client or

4

--------------------------------------------------------------------------------




customer lists and other client or customer information, information regarding
active and inactive accounts of Company or any subsidiary, and information
relating to Company’s or any subsidiary’s methods of operation.


11.Noncompetition Obligations. As a condition to and in consideration of his
employment and continued employment, participation in and payment under the Key
Executive Bonus Plans of Company and in exchange for the severance and Change of
Control provisions as set forth in Paragraphs 8 and 9 of this Employment
Agreement, and the mutual covenants herein, Employee agrees that, during his
employment and for a period of one (1) year following his voluntary or
involuntary resignation or termination for any reason, the Employee will not, on
behalf of himself or any other person or entity:


(a)
Directly or indirectly solicit, on Employee’s own behalf, or on behalf of
another, any of Company’s or any subsidiary’s customers or potential customers
with whom Employee or Employee’s supervisees had contact, either directly or
indirectly, within the twelve months immediately preceding Employee’s
resignation or termination of employment, for the purpose of providing, selling,
or attempting to sell any products or services competing with those provided or
sold by Company or any subsidiary, or clearly contemplated thereby due to
research, development, engineering, applications, licensing, or other like
projects in process, at the time of resignation or termination; or



(b)
Hire or attempt to hire, or influence or solicit, or attempt to influence or
solicit, either directly or indirectly, any employee of Company or any
subsidiary to leave or terminate his or her employment, or to work for any other
person or entity.



(c)
Directly or indirectly, whether as sole proprietor, partner, silent partner,
venturer, stockholder, director, officer, consultant or employee or agent,
engage or participate in any employment or activity which involves the sale,
distribution, design and/or manufacturing of precision film thickness
measurement instruments, defect and yield metrology tools or data analysis
systems for use in the semiconductor manufacturing industry or is otherwise
competitive with Company’s business within the United States; or



(d)
Directly or indirectly, whether as sole proprietor, partner, silent partner,
venturer, stockholder, director, officer, consultant or employee or agent,
engage or participate in any employment or activity which may cause him to use
or disclose, either intentionally or inadvertently, Company’s confidential
information.



12.Work Product and Inventions. Company shall be entitled to all of the
benefits, profits, results and work product arising from or incident to all
work, services, advice and activities of Employee, including without limitation
all rights in inventions (as set forth below), trademark or trade name
creations, and copyrightable materials.    Employee shall not, during the term
of his employment by Company, be interested, directly or indirectly, in any
manner, including, but not limited to, as partner, officer, advisor, or in any
other capacity in any other business similar to, or in competition with,
Company’s or any subsidiary’s business.


Employee agrees to communicate promptly and fully to Company all inventions,
discoveries, improvements or designs conceived or reduced to practice by
Employee during the period of his employment with Company (alone or jointly with
others), and, except as provided in this Paragraph 12, Employee will and hereby
does assign to Company and/or its nominees all of the Employee’s right, title
and interest in such inventions, discoveries, improvements or designs and all of
his right, title and interest in any patents, patent applications or copyrights
based thereon without obligation on the part of Company or any subsidiary to
make any further compensation, royalty or payment to Employee. Employee further
agrees to assist Company and/or its nominee (without charge but at no expense to
Employee) at any time and in every proper way to obtain and maintain for its
and/or their own benefit, patents for all such inventions, discoveries and
improvements and copyrights for all such designs.


This Agreement does not obligate Employee to assign to Company any invention,
discovery, improvement or design for which no equipment, supplies, facility or
trade secret information of Company or any subsidiary was used and which was
developed entirely on Employee’s own time, and (1) which does not relate (a)
directly to the business of Company or any subsidiary, or (b) to Company’s or
any subsidiary’s actual or demonstrably anticipated research or development, or
(2) which does not result from any work performed by Employee for Company or any
subsidiary.


13.Exempt Inventions. Identified under Exempt Inventions in Exhibit A by
descriptive title are all of the Inventions, if any, in which Employee possesses
any right, title or interest prior to Employee’s employment with Company or
execution of this Employment Agreement which are not subject to the terms
hereof.



5

--------------------------------------------------------------------------------




14.Copyrights. Employee acknowledges that any documents, drawings, computer
software or other work of authorship prepared by Employee within the scope of
his employment is a “work made for hire” under U.S. copyright laws and that,
accordingly, Company exclusively owns all copyright rights in such works of
authorship. For purposes of this paragraph, “scope of employment” means that the
work of authorship (a) relates to any subject matter pertaining to his
employment, (b) relates to or is directly or indirectly connected with the
existing or reasonably foreseeable business, products, projects or confidential
information of Company or any subsidiary, or (c) involves the use of any time,
material or facility of Company or any subsidiary.


15.Return of Property. Employee shall, immediately upon his involuntary or
voluntary resignation or termination from employment for any reason, deliver to
Company all documents and other items, whether on computer disc or tape or
otherwise, including all copies thereof, belonging to Company or any subsidiary
or in any way related to the business of Company or any subsidiary or the
services Employee performed for Company or any subsidiary, including but not
limited to any documents or items containing trade secret, proprietary, or
confidential information, documents in any way relating to any inventions or
copyrights, client or customer information, information relating to Company’s or
any subsidiary’s processes or procedures and any other materials or documents of
any sort relating to Company or any subsidiary. Employee shall not retain any
copies or summaries of any kind of documents and materials covered by this
Paragraph 15.


16.Remedy upon Violation. Employee and Company agree that a breach or threatened
breach of Paragraphs 10, 11, 12, 14 or 15 would cause irreparable harm to
Company and/or its subsidiaries, and that monetary damages alone would not be an
adequate remedy. Employee agrees that Company and any subsidiary shall be
entitled, in addition to any other remedy it may have at law or in equity, to an
injunction, without the posting of a bond if allowed by applicable law or with
the posting of a minimal bond if required, enjoining or restraining Employee
from any violation or violations or threatened violation or violations of
Paragraphs 10, 11, 12, 14 and 15, and/or for specific performance of duties and
obligations under such paragraphs, and Employee hereby consents to the issuance
of such injunction. If any rights or restrictions contained in Paragraphs 10,
11, 12, 14 and 15 shall be deemed to be unenforceable by reason of the extent,
duration or geographic scope, or other provision thereof, the parties
contemplate that the Court shall reduce such extent, duration or geographic
scope or other provision and enforce Paragraphs 10, 11, 12, 14 and 15 in their
reduced form for all purposes in the manner contemplated by such Paragraphs.


17.Other Agreements. By Employee’s signature to this Agreement, Employee
warrants that he is not subject to any employment, noncompetition,
confidentiality, inventions or other obligations or agreements which would
prevent or restrict the Employee in any way from accepting employment with
Company and fully performing his duties and responsibilities as described in
this Agreement. Employee, by his signature to this Agreement, further warrants
that he has not taken and will not take any trade secret, proprietary or
confidential information of any former employer, and will not use or disclose
any such information to anyone in the performance of duties and responsibilities
under this Agreement.


18.Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of Company.


19.Notices. All notices and other communications to be given under this
Agreement shall be in writing and shall be deemed to be given when delivered
personally, or when mailed by registered or certified mail or overnight courier,
addressed to the party to whom such notice is intended to be given, at the last
known address for that party or at such other address as the party may specify
by written notice.


(a)
In the case of Company, the notice shall be provided to:



Rudolph Technologies, Inc.
One Rudolph Road
Flanders, New Jersey 07836
Attn: Chief Executive Officer


(b)
In the case of Employee, the notice shall be provided to:



D. Mayson Brooks
[Address]



6

--------------------------------------------------------------------------------




Either party may, by written notice hereunder, designate a change of address.
Any notice, if mailed properly addressed, postage prepaid, registered or
certified mail, shall be deemed dispatched on the registered date or that
stamped on the certified mail receipt, and shall be deemed received within the
fifth business day thereafter, or when it is actually received, whichever is
sooner.


20.Survival of Provisions. Employee acknowledges and agrees that the
restrictions and obligations set forth in Paragraphs 10, 11, 12, 13, 14, 15 and
16 of this Agreement are reasonable, shall survive his resignation from or the
termination of his employment, and shall apply to him whether his resignation or
termination from employment is voluntary or involuntary and regardless of the
reason for such resignation or termination.


21.Nonwaivers. No failure on the part of either party to exercise, and no delay
in exercising, any right or remedy hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any right or remedy hereunder
preclude any other or further exercise thereof or the exercise of any right or
remedy granted hereby or by any related document or by law.


22.Governing Law. This Agreement shall be construed and interpreted according to
the laws of the State of Minnesota, without reference to its conflict of laws
provisions.


23.Paragraph Headings. Paragraph headings are included in this Agreement for
convenience of reference only, and are not intended to be full or accurate
descriptions of the contents hereof.


24.Counterparts. This Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
(1) and the same instrument.


25.Entire Agreement. This Agreement states the entire Agreement of the parties
on the subjects set forth herein, and merges and supersedes all prior agreements
and understandings between the parties. No modification, termination, or
attempted waiver of any provision of this Agreement will be valid unless it is
made in writing and signed by the party against whom the same is sought to be
enforced, and is specifically identified as a modification, termination,
release, waiver or discharge of this Agreement. If any term, clause or provision
of this Agreement shall for any reason be adjudged invalid, unenforceable or
void, the same shall not impair or invalidate any of the other provisions
contained herein, all of which shall be performed in accordance with their
respective terms.


26.General Release. All post-employment termination compensation and benefits
arising as a result of termination pursuant to Section 8(b) or 9 hereof, as
applicable, are in consideration for Employee’s execution of a general release
(“General Release”) of all known and unknown claims that Employee may then have
against Company and its officers, directors, employees and affiliates, a form of
which is available from Company. If Employee does not properly execute such
General Release, the parties expressly acknowledge and agree that Employee will
not be entitled to any of the post-employment termination compensation and
benefits provided as a result of termination pursuant to Section 8(b) or 9
hereof, as applicable.


27.Code Section 409A. In order to avoid any ambiguity and to further clarify the
understanding of the parties as to this Agreement, the parties intend that this
Agreement comply with Section 409A of the Code and all regulations or
interpretive guidance issued thereunder, and that the payment of any benefits or
amounts thereunder and the interpretation of this Agreement will be operated and
administered accordingly, provided, however, that the Company makes no
representation or warranty to Employee that this Agreement or the payment of any
amounts or benefits hereunder will in fact comply with Section 409A of the Code.
The parties each acknowledge that as of the date of this Amendment all severance
amounts and benefits which would be payable under this Agreement would be exempt
from Section 409A of the Code by reason of the severance pay exception under
Treas. Reg. 1.409A-1(b)(9)(iii). For purposes of clarification and for the
avoidance of ambiguity,


(a)
Employee agrees that if, at the time of termination of employment, Employee is
considered to be a specified employee as defined in Section 409A of the Code (as
determined as of December 31 preceding the termination of employment, unless the
termination of employment occurs prior to April 1, in which case the
determination will be made as of the second preceding December 31), then such
payments as are to be made under any of such agreements as a result of
Employee’s termination of employment will be delayed until the first business
day following the date that is six months and a day following such termination
of employment (or, if earlier, the date of Employee’s death), if and to the
extent the delay in such payments is necessary in order to comply with the
requirements of Section 409A of the Code, taking into account the extent to
which such payments are exempt from Section 409A of the Code by virtue of the
short-term deferral rule under Treas. Reg. Sec. 1.409A-1(b)(4) and/or the
severance pay exception under Treas. Reg. Sec. 1.409A-1(b)(9)(iii).


7

--------------------------------------------------------------------------------






(b)
In the event that any payment is determined to be payable to Employee under this
Agreement and under this Agreement such payment is conditioned upon Employee
executing (and not thereafter revoking) a release of claims, then if the period
during which Employee is entitled to consider the release of claims (and to
revoke the release, if applicable) spans two calendar years, then any payment
that otherwise would have been payable during the first calendar year will in no
case be made until the later of (i) the end of any revocation period (assuming
that Employee does not revoke), or (ii) the first business day of the second
calendar year (regardless of whether Employee used the full time period allowed
for consideration), all as required for purposes of Section 409A of the Code.



(c)
References to termination of employment and similar terms used in this Agreement
are intended to refer to “separation from service” within the meaning of Section
409A of the Code to the extent necessary to comply with Section 409A of the Code
(applying the default rules contained therein).



(d)
The Company acknowledges that, for purposes of Section 409A of the Code, each
and every payment under this Agreement shall, to the extent permitted by Section
409A of the Code, be deemed a separate payment and not a series of payments.



(e)
To the extent that the reimbursement of any cost or expense or the provision of
any in-kind benefits to or for the benefit of Employee is subject to Section
409A of the Code, the amount of such cost or expense eligible for reimbursement,
or in-kind benefits to be provided, during any one calendar year shall not
affect the amount of such cost or expense eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, reimbursement of any such
cost or expense shall be made by no later than December 31 of the year following
the calendar year in which such cost or expense is incurred, and Employee’s
right to receive such reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.





RUDOLPH TECHNOLOGIES, INC.




Dated: July 29, 2014                By: ______________________________
Name: Paul F. McLaughlin
Title: Chairman & CEO




Dated: July 29, 2014                By: _______________________________
Name: D. Mayson Brooks



8

--------------------------------------------------------------------------------




EXHIBIT A




Employee’s Name    =    D. Mayson Brooks


Employee’s Title        =    Senior V.P. Worldwide Sales and Field Operations


Manager            =    Chief Executive Officer


Base Salary (2014)    =    $309,000


Severance Period        =    twelve (12) months


Change In Control
Severance Period        =    eighteen (18) months


Exempted Inventions    =    1. Book titled: Sales 101: How to sell to the
recurring customer














Initials of approval of Exhibit:        RUDOLPH TECHNOLOGIES, INC.      PFM


EMPLOYEE                DMB











9